United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3502
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Chucky L. Wanton,                        *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 27, 2007
                                 Filed: October 18, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Chucky L. Wanton appeals the 135-month prison sentence the district court1
imposed after he pleaded guilty to distributing more than 50 grams of crack cocaine
in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii). In a brief filed under Anders
v. California, 386 U.S. 738 (1967), Wanton’s counsel seeks to withdraw and questions
the sentence’s reasonableness.




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
      We conclude that Wanton’s sentence--at the bottom of the applicable
Guidelines range, and imposed following proper consideration of the 18 U.S.C.
§ 3553(a) factors--is not unreasonable. See Rita v. United States, 127 S. Ct. 2456,
2467-68 (2007) (allowing appellate presumption of reasonableness for sentences
within Guidelines range); United States v. Booker, 543 U.S. 220, 261 (2005)
(appellate courts review sentences for unreasonableness using § 3553(a) as guide).
After reviewing the record independently under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                        -2-